                       USAO No. 2020R00897
              Case 2:20-mc-50995-MAG ECF No.AUSA:  Trevor Broad
                                             5, PageID.46     Filed 10/23/20Telephone:
                                                                               Page 1 (313)
                                                                                       of 16226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:       Kyle Sise                      Telephone: (313) 202-3400


                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan
                      In the Matter of                                  )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No. 20-50995-3
The search of the cellular device assigned call number                  )
(313) 673-5261                                                          )
(More fully described in Attachment A)                                  )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request asearch warrant and state
under penalty of perjury that I have reason to believe that on the following property (describe the property to be
searched and give its location):
See ATTACHMENT A.


located in the                Eastern            District of            Michigan                , there is now concealed (GHVFULEH
the property to be seized):
See ATTACHMENT B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                   property designed for use, intended for use, or used in committing a crime;
                 ✔ a person to be arrested or a person who is unlawfully restrained.
       The search is related to a violation of:
          Code Section                                                Offense Description
18 U.S.C. 922(g)(1)                           Felon in possession of a firearm


         6HH$IILGDYLW7RHQVXUHFRPSOLDQFHZLWKWKH3HQ5HJLVWHU6WDWXWHWKLV6HDUFK:DUUDQW$SSOLFDWLRQVHWVIRUWK
UHTXLUHPHQWVLQ86&DQGWKH6HDUFK:DUUDQWDFWVDVD3HQ5HJLVWHURUGHUXQGHU86&
$FFRUGLQJO\WKHXQGHUVLJQHGDWWRUQH\FHUWLILHV L KHVKHLVDQ³DWWRUQH\IRUWKHJRYHUQPHQW´ LL BBBBBBBBBBBBBB
                                                                                                        ATF
LVWKHODZHQIRUFHPHQWDJHQF\FRQGXFWLQJWKHLQYHVWLJDWLRQDQG LLL WKHLQIRUPDWLRQVRXJKWLVOLNHO\WREHUHOHYDQWWR
DQRQJRLQJLQYHVWLJDWLRQRIWKLVDJHQF\

           ✔ Continued on the attached sheet.
           ✔ Delayed notice 30 days (give exact ending date if more than 30 days:                                         ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


               6HDUFK:DUUDQW$SSOLFDQW’s signature                                      3HQ5HJLVWHUApplicant’s signature
Kyle Sise, Special Agent (ATF)                                          Trevor Broad, Assistant United States Attorney
                   $JHQW VSrinted name and title                                           $86$Srinted name and title

4FBSDIXBSSBOUTXPSOUPCFGPSFNFBOETJHOFEJONZQSFTFODFBOEPSCZSFMJBCMFFMFDUSPOJDNFBOT
             October 23, 2020
%BUF
                                                                                                 Judge’s signature
$JUZBOETUBUF Detroit, Michigan                                       Hon. Elizabeth A. Stafford U. S. Magistrate Judge
                                                                                               Printed name and title
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.47 Filed 10/23/20 Page 2 of 16




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF THE SEARCH
OF THE CELLULAR DEVICE                        Case No. 20-50995-3
ASSIGNED CALL NUMBER
313-673-5261                                  Filed Under Seal


                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, Kyle W. Sise, being first duly sworn, hereby depose and state as follows:


                   INTRODUCTION AND BACKGROUND


      1.     I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 to authorize law enforcement to

employ electronic investigative techniques, as described in the following

attachment, to determine the location of the target cellular device assigned dialed

number 313-673-5261, referred to in this affidavit as the “Target Cellular Device.”

The service provider for the Target Cellular Device is Sprint Communications. This

affidavit is made in support of up to two different search warrants to locate the

phone: 1) by obtaining information from the service provider, e.g., cell site

information and/or 2) by utilizing a device that acts as a cell phone tower sometimes

referred to as a Cell Site Simulator. In addition, because this request may be



                                          1
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.48 Filed 10/23/20 Page 3 of 16




construed as a Pen Register/Trap and Trace device or request, the application for this

warrant (which includes this affidavit) is intended to comply with 18 U.S.C. § 3122.


      2.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives and have experience in the investigation, apprehension and

prosecution of individuals involved in federal criminal offenses, the use of cellular

devices to commit those offenses and the available technology that can be used by

law enforcement to assist in identifying the users of cellular devices and their

location.


      3.     I have been employed as a Special Agent with the ATF since 2016. As

an ATF Special Agent, I have participated in numerous criminal investigations,

including investigations involving firearms, armed drug tracking, and criminal street

gangs. I am familiar with, and have experience using, a variety of investigative

techniques and resources, including physical and electronic surveillance, undercover

and various types of informants, and cooperating sources.


      4.     The facts in this affidavit come from my personal observations,

training, experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.


                                          2
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.49 Filed 10/23/20 Page 4 of 16




      5.    There is reason to believe that the Target Cellular Device is currently

located in this district. As further detailed below, the Target Cellular Device is

believed to be used by Rockim OLIVER(DOB: XX/XX/1992), who is believed to

spend most of his time primarily in Detroit, Michigan, which is in the Eastern

District of Michigan. I am investigating OLIVER for violating 18 U.S.C. §

922(g)(1), felon in possession of a firearm. In addition to the reasons provided

below, the Target Cellular Device has an area code associated with Detroit,

Michigan.


                                    Probable Cause


      6.    On October 13, 2020, a federal arrest warrant was issued for OLIVER’s

arrest in connection with a federal criminal complaint that alleges that Oliver

violated 18 U.S.C. § 922(g)(1), felon in possession of a firearm. OLIVER has not

made his initial appearance on the criminal complaint and the arrest warrant remains

outstanding. OLIVER is therefore a “person to be arrested” within the meaning of

Federal Rule of Criminal Procedure 41(c)(4).


      7.    Based on the facts set forth in this affidavit, there is probable cause to

believe that OLIVER is using the Target Cellular Device. I know from training and

experience that cellphone users normally have their cellphones with them. Thus,

locating a user’s cellphone will likely show that user’s location. I believe that
                                         3
   Case 2:20-mc-50995-MAG ECF No. 5, PageID.50 Filed 10/23/20 Page 5 of 16




locating the Target Cellular Device will lead to locating OLIVER and thereby

executing the October 13, 2020 arrest warrant.


      8.        On October 22, 2020, around 1:00 a.m., OLIVER’s brother, Venoy

Oliver, was fatally shot in Detroit, Michigan and transported to Sinai Grace Hospital

in Detroit, Michigan. Hospital personnel advised Detroit Police Officers on the

Homicide Task Force that the individual who brought the victim to the hospital

stated that he was the victim’s brother and left right after dropping the victim off at

the hospital.


      9.        A witness at the scene of the fatal shooting reported to Detroit Police

Officers on the Homicide Task Force that the victim had been carried to a car and

“Rock” drove off with the victim. Police also contacted a relative of OLIVER who

confirmed that OLIVER had transported Venoy Oliver to Sinai Grace Hospital and

provided the assigned call number for the Target Cellular Device, i.e., 313-673-

5261, as OLIVER’s phone number.


      10.       In addition to locating OLIVER in order to execute the federal arrest

warrant, probable cause exists to believe that OLIVER has knowledge about the fatal

shooting of his brother, Venoy Oliver, and therefore locating OLIVER will lead to

evidence of violations of federal firearms laws.


                                            4
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.51 Filed 10/23/20 Page 6 of 16




      11.    Information obtained from this search warrant will be used to attempt

to locate OLIVER within the next 30 days.


       AUTHORIZATION REQUEST & MANNER OF EXECUTION


      12.    I request that the Court issue the proposed search warrant pursuant to

Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).


      13.    Because collecting the information authorized by this warrant may fall

within the statutory definitions of a “pen register” or a “trap and trace device,” see

18 U.S.C. § 3127(3) & (4), this application and the accompanying warrant are

intended to comply with requirements set forth in 18 U.S.C. §§ 3122-3123.


      14.    In my training and experience, I have learned that cellular phones and

other cellular devices communicate wirelessly across a network of cellular

infrastructure, including towers that route and connect individual communications.

When sending or receiving a communication, a cellular device broadcasts certain

signals to the cellular tower that is routing its communication. These signals include

a cellular device’s unique identifiers.


      15.    In my training and experience, I have learned that Sprint

Communications is a company with its headquarters located within the United States

and provides cellular telephone access to the general public. I also know that

                                          5
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.52 Filed 10/23/20 Page 7 of 16




providers of cellular telephone service have technical capabilities that allow them to

collect and generate at least two kinds of information about the locations of the

cellular telephones to which they provide service: (1) E-911 Phase II data, also

known as GPS data or latitude-longitude data, and (2) cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides

relatively precise location information about the cellular telephone itself, either via

GPS tracking technology built into the phone or by triangulating on the device’s

signal using data from several of the provider’s cell towers. Cell-site data identifies

the “cell towers” (i.e., antenna towers covering specific geographic areas) that

received a radio signal from the cellular telephone and, in some cases, the “sector”

(i.e., faces of the towers) to which the telephone connected. These towers are often

a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in

rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device.


      16.    To facilitate execution of this warrant, law enforcement may use an

investigative device or devices (sometimes referred to as a Cell Site Simulator or

Wi-Fi geolocation device) capable of broadcasting signals that will be received by

the Target Cellular Device or receiving signals from nearby cellular devices,

including the Target Cellular Device. Such a device may function in some respects

                                           6
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.53 Filed 10/23/20 Page 8 of 16




like a cellular tower, except that it will not be connected to the cellular network and

cannot be used by a cell phone to communicate with others. The device may send a

signal to the Target Cellular Device and thereby prompt it to send signals that include

the unique identifier of the device. Law enforcement may monitor the signals

broadcast by the Target Cellular Device and use that information to determine the

Target Cellular Device’s location, even if it is located inside a house, apartment, or

other building.


      17.    The investigative device may interrupt cellular service of phones or

other cellular devices within its immediate vicinity. Any service disruption to non-

target devices will be brief and temporary, and all operations will attempt to limit

the interference with such devices. In order to connect with the Target Cellular

Device, the device may briefly exchange signals with all phones or other cellular

devices in its vicinity. These signals may include cell phone identifiers. The device

will not complete a connection with cellular devices determined not to be the Target

Cellular Device, and law enforcement will limit collection of information from

devices other than the Target Cellular Device. To the extent that any information

from a cellular device other than the Target Cellular Device is collected by the law

enforcement device, law enforcement will delete that information, and law




                                          7
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.54 Filed 10/23/20 Page 9 of 16




enforcement will make no investigative use of it absent further order of the court,

other than distinguishing the Target Cellular Device from all other cellular devices.


      18.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the

warrant to delay notice until 30 days after the collection authorized by the warrant

has been completed. This delay is justified because there is reasonable cause to

believe that providing immediate notification of the warrant may have an adverse

result as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber

or user of the target cellular device would seriously jeopardize the ongoing

investigation. Such disclosure would give that person an opportunity to destroy

evidence, change patterns of behavior, notify confederates, and flee from

prosecution. See 18 U.S.C. § 3103a(b)(1). There is a reasonable necessity for the use

of the techniques described. See 18 U.S.C. § 3103a(b)(2). As further specified in the

attachment, which is incorporated into the warrant, the proposed search warrant does

not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or

electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or

electronic information, there is a reasonable necessity for that seizure. See 18 U.S.C.

§ 3103a(b)(2).

                                          8
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.55 Filed 10/23/20 Page 10 of 16




      19.    I further request the following information from the service provider:

all precision real-time location information, including E-911 Phase II data, GPS data,

and latitude-longitude data, real time cell site information, and per call measurement

data (PCMD, RTT, True Call, or equivalent); call detail records, including cell site

location information for the past 30 days; subscriber information and extended

subscriber information; handset information; and per call measurement data (PCMD,

RTT, True Call, or equivalent) for the past 30 days.


      20.    I further request that the Court authorize execution of the warrant at any

time of day or night, owing to the potential need to locate the target cellular device

outside of daytime hours.


      21.    I further request that the Court order all documents in support of this

application, including the affidavit and search warrant, be sealed until further order

by the Court. These documents discuss an ongoing criminal investigation that is

neither public nor known to all of the targets of the investigation. Accordingly, there

is good cause to seal these documents because their premature disclosure may

seriously jeopardize the investigation. I further request that the Court order any

service provider, or their representatives, not to disclose the existence of this warrant

or investigation unless ordered to do so by the Court.



                                           9
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.56 Filed 10/23/20 Page 11 of 16




      22.   A search warrant may not be legally necessary to authorize all of the

investigative techniques described. Nevertheless, I submit this warrant application

out of an abundance of caution.


                                          Respectfully submitted,


                                          Kyle W. Sise, Special Agent
                                          Bureau of Alcohol, Tobacco, Firearms
                                          and Explosives

Sword to before me and signed in my
presence and/or by reliable electronic means.


_____________________________________
ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE




                                        10
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.57 Filed 10/23/20 Page 12 of 16




                                ATTACHMENT A


      This warrant authorizes the use of the electronic investigative technique

described in Attachment B to identify the location of the cellular device assigned

phone number 313-673-5261, whose wireless provider is Sprint Communications.


      This Warrant also serves as a Pen Register order under 18 U.S.C. § 3123. The

Court makes the following findings: OLIVER is the person to whom the pen register

or trap and trace device is to be attached/applied and who is the subject of the

criminal investigation; 313-673-5261 is the phone number to which the device is to

be attached; and 18 U.S.C. § 922(g)(1) is the offense to which the information

relates; and


      The attorney for the government has certified to this Court that the information

likely to be obtained by the installation and use of the pen register or trap and trace

device is relevant to an ongoing criminal investigation by the Bureau of Alcohol,

Tobacco, Firearms and Explosives.




                                          1
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.58 Filed 10/23/20 Page 13 of 16




                                ATTACHMENT B
                          Particular Things to Be Seized
                        from Cell Phone Service Provider

      1.     Information about the target cell phone and its location, later referred

to collectively as location information, include all precision location information, E-

911 Phase II data, GPS data, latitude-longitude data, per call measurement data

(PCMD, RTT, True Call, or equivalent), and real time cell site information for 30

days, beginning from the date the warrant was issued. The information includes

monitoring non-content signaling and routing information, including all non-content

packet switched data, through the installation and use of a pen register and trap and

trace device pursuant to 18 U.S.C. § 3123 by the service provider and the Bureau of

Alcohol, Tobacco, Firearms and Explosives. Because the request for such location

data may include use of a “pen register” or a “trap and trace device,” see 18 U.S.C.

§ 3127(3) & (4), the application and the warrant are designed to comply with the

Pen Register Statute as well as Rule 41. The application therefore includes all

information required for and serves as a pen register application, 18 U.S.C.

§ 3123(a); similarly, the warrant therefore includes all the information required for

and serves as a pen register order, 18 U.S.C. § 3123(b).




                                          1
  Case 2:20-mc-50995-MAG ECF No. 5, PageID.59 Filed 10/23/20 Page 14 of 16




      2.     To the extent that the information described is within the possession,

custody, or control of the service provider, the service provider is required to disclose

all location information to the government.

      3.     All subscriber, extended subscriber, handset information (including

make and model), and WI-FI MAC address, as well as all technical assistance

necessary to accomplish the collection of the location information unobtrusively and

with as little interference as possible. This includes initiating a signal to determine

the location of the target cell phone on the service provider’s network or with such

other reference points as may be reasonably available and at such intervals and times

directed by the government.

      4.     Call detail records with cell site location information for voice, SMS,

MMS, and data connections and per call measurement data (PCMD, RTT, True Call,

or equivalent) reports for the past thirty (30) days. The government shall compensate

the service provider for reasonable expenses incurred in furnishing such facilities or

assistance. Any service provider or representative who gains access to the

information in this warrant shall not disclose the existence of the warrant or

investigation unless ordered to do so by the Court.

      5.     This warrant does not authorize the seizure of any tangible property. In

approving this warrant, the Court finds reasonable necessity for the seizure of the

information described. See 18 U.S.C. § 3103a(b)(2).
                                           2
                        USAO No. 2020R00897ECF No. 5,AUSA:
                  Case 2:20-mc-50995-MAG                   Trevor Broad
                                                      PageID.60                   Telephone: (313) 226-9100
                                                                   Filed 10/23/20 Page  15 of 16
AO 93 (Rev. 11/13) Search and Seizure Warrant                 Special Agent:        Kyle Sise                   Telephone: (313) 202-3400


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                           In the Matter of                                    )
              (Briefly describe the property to be searched                    )
               or identify the person by name and address)                     )   Case No. 20-50995-3
      The search of the cellular device assigned call number                   )
      (313) 673-5261                                                           )
      (More fully described in Attachment A)                                   )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Eastern            District of          Michigan                         .
(describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the property described
above, and that such search will reveal (describe the property to be seized):
See ATTACHMENT B.


         7KLV:DUUDQWLQFOXGLQJLWVDWWDFKPHQWVDOVRVHUYHVDVD3HQ5HJLVWHURUGHUXQGHU86&7KH&RXUWPDNHV
WKHIROORZLQJILQGLQJVBBBBBBBBBBBBBBBBBBBBBBBBBBBLVWKHSHUVRQWRZKRPWKHSHQUHJLVWHURUWUDSDQGWUDFHGHYLFHLVWREH
                        Rockim OLIVER
DWWDFKHGDSSOLHGDQGZKRLVWKHVXEMHFWRIWKHFULPLQDOLQYHVWLJDWLRQ BBBBB
                                                                         313 BBBBBBBBBBBBLVWKHSKRQHQXPEHUWRZKLFKWKH
                                                                                673 5261
GHYLFHLVWREHDWWDFKHGDQGBBBBB86&BBBBBBBBLVWKHRIIHQVHRURQHRIWKHRIIHQVHVWRZKLFKLQIRUPDWLRQUHODWHV
                               18             922(g)(1)

          YOU ARE COMMANDED to execute this warrant on or before November 6, 2020                       (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                 (United States Magistrate Judge)
     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30)           until, the facts justifying, the later specific date of                                     .


Date and time issued:             October 23, 2020       3:34 pm
                                                                                                         Judge’s signature

City and state:       Detroit, Michigan                                            Hon. Elizabeth A. Stafford U. S. Magistrate Judge
                                                                                                       Printed name and title
                  Case 2:20-mc-50995-MAG ECF No. 5, PageID.61 Filed 10/23/20 Page 16 of 16
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:
20-50995-3
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
